J-S31043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ISAAC DUGAN PERKINS

                            Appellant                     No. 1970 MDA 2014


          Appeal from the Judgment of Sentence of October 23, 2014
               In the Court of Common Pleas of Adams County
              Criminal Division at No: CP-01-CR-0000076-2014


BEFORE: BENDER, P.J.E., ALLEN, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                                   FILED JUNE 08, 2015

       Isaac Dugan Perkins appeals his October 23, 2014 judgment of

sentence. Perkins’ counsel also seeks to withdraw from his representation

pursuant to Anders/Santiago.1 We grant the petition to withdraw, and we

affirm the judgment of sentence.

       On December 14, 2013, Perkins was arrested and charged with

persons not to possess a firearm, 18 Pa.C.S.A. § 6105(a)(1); criminal

trespass,    18     Pa.C.S.A.     §    3503;   unlawful   devices   and   methods

(semiautomatic rifle or pistol), 34 Pa.C.S.A. § 2308(a)(2); unlawful acts

concerning licenses, 34 Pa.C.S.A. § 2711(a)(1); protective material required,

34 Pa.C.S.A. § 2524; attempted unlawful killing or taking of big game, 34
____________________________________________


1
     See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S31043-15



Pa.C.S.A. § 2321(a)(2); attempted unlawful taking or possession of game or

wildlife, 34 Pa.C.S.A. § 2307(a); and trespass on private property while

hunting, 34 Pa.C.S.A. § 2314.

      Perkins did not appear for his preliminary hearing and a bench warrant

issued on January 29, 2014. Perkins, a Florida resident, was picked up on

the warrant in Florida and appeared before the court in Pennsylvania on May

5, 2014.

      Perkins was tried by a jury on August 7, 2014. At trial, the following

evidence was taken.    Corporal Christian Fow has twenty years’ experience

with the Pennsylvania State Police. Notes of Testimony (“N.T.”), 8/7/2014,

at 24.     On December 14, 2013, on his way to work and while on duty,

Corporal Fow decided to check on an abandoned property that had been

burglarized recently because he saw a truck parked in the driveway. Id. at

26-27. Corporal Fow was also concerned because he previously had caught

people poaching on that property.   Id. at 28.   When he got to the truck,

Corporal Fow saw two sets of footprints in the snow leading away from the

house. Corporal Fow followed the footprints and saw that they led in two

different directions. Id. at 32.

      Corporal Fow followed one set of footprints. In a field, Corporal Fow

found Perkins, standing under a tree.     Id. at 34-35.   At that time, there

were approximately six inches of snow on the ground and only one set of

footprints nearby. Perkins told Corporal Fow that he was looking around the

property. Id. at 35. Corporal Fow asked if Perkins was hunting, and Perkins

                                    -2-
J-S31043-15



said yes. Corporal Fow then asked whether Perkins had a weapon. Perkins

said yes, and started to reach for a gun. Corporal Fow told him not to touch

the weapon, identified himself as a police officer, and retrieved Perkins’ gun.

Id. at 37. The gun was leaning against the tree and within arm’s reach of

Perkins. Id. at 38. Corporal Fow never saw the gun in Perkins’ hands, nor

did he see Perkins touch the gun. Id. at 57. The gun was a Ruger 10/22

semi-automatic, and was loaded with ammunition in a ten-round magazine.

Id. at 39, 41. Perkins could not produce a hunting license. Id. at 42.

       Corporal Fow then walked Perkins back to the truck. The property’s

caretaker arrived, and the men waited for another state trooper.       At that

point, Corporal Fow saw Perkins’ brother, Isaiah Perkins, come out of the

woods. Id. at 43. Isaiah approached Corporal Fow, and when Corporal Fow

asked if Isaiah had a firearm, Isaiah went back into the woods to retrieve an

SAR-1 semiautomatic rifle. Id. at 47.

       Trooper Bill Mitchell transported Perkins and Isaiah to the station,

while Corporal Fow called Wildlife Conservation Officer Darren David for

assistance given the potential violations of the Game and Wildlife Code.2 Id.

at 51.    Corporal Fow testified that the officers did not attempt to obtain

fingerprints from Perkins’ gun because the gun had been wet from the snow


____________________________________________


2
       34 Pa.C.S.A. § 101 et seq.




                                           -3-
J-S31043-15



and because Corporal Fow and other people handled the gun while taking it

into evidence. Id. at 50-51.

      Isaiah testified that he and Perkins were sightseeing in the area and

decided to stop at the abandoned property because it had a historical plaque

out front. Id. at 62-63. The brothers noticed footprints and followed them

into a field. Id. at 63. Isaiah saw some deer and went back to his truck to

retrieve his Ruger rifle.   When he returned to his brother, the deer were

gone, and the men sat under a group of trees for about twenty minutes. Id.

at 64. Isaiah then had to relieve himself, so he left the Ruger rifle by a tree

and went back to the truck to get some napkins. As he got to the truck, he

saw some more deer, got another rifle from the truck, and followed those

deer across a creek. Isaiah testified that Perkins never held the Ruger rifle.

Id. at 66. Isaiah left his SAR-1 rifle in the woods when he returned to the

truck, and he retrieved it when Corporal Fow asked about a gun. Id. at 72-

73. Isaiah denied that he told Corporal Fow that he gave the Ruger rifle to

Perkins to use for hunting. Id. at 74.

      Perkins testified that he and Isaiah stopped at the property to look

around, whereupon Isaiah saw some deer and got his gun.          Id. at 80-81.

When Isaiah left, Perkins walked around before Corporal Fow arrived. Id. at

82. Perkins denied ever telling Corporal Fow that he had a gun. Id. at 83-

84. Perkins also denied ever handling the gun. Id. at 84. Perkins admitted

that he knew he was not permitted to possess a gun. Id. at 87. After he

testified, the court read a stipulation that Perkins had been convicted of prior

                                     -4-
J-S31043-15



crimina falsi, to wit: a burglary in Florida in December 2011; a second

burglary, possession of burglary tools, and theft in Florida in September

2009; and a third burglary in Florida in March 2009. The court instructed

that these crimes could be used only in considering Perkins’ credibility. Id.

at 92. The parties also stipulated that Perkins was a person prohibited by

law from possessing, using, or controlling a firearm. Id. at 52.

      Officer David testified on rebuttal that, when questioned, Isaiah

admitted that he passed the Ruger rifle to Perkins and that Perkins received

it. Id. at 96. Isaiah said he gave the rifle to Perkins to use while hunting.

Id. at 97.    Also on rebuttal, Corporal Fow confirmed that Isaiah told him

that Isaiah and Perkins were hunting and that Isaiah said he gave Perkins

the rifle for hunting. Id. at 107, 109.

      On August 7, 2014, following trial, the jury found Perkins guilty of

persons not to possess a firearm.     The trial court ruled on the summary

offenses and found Perkins guilty of criminal trespass, unlawful acts

concerning licenses, unlawful devices and methods, protective material

required, and trespass on private property while hunting.      The trial court

found Perkins not guilty of the remaining charges.

      On October 23, 2014, Perkins was sentenced to four to eight years’

incarceration for the persons not to possess a firearm conviction. Given the

offense gravity score and Perkins’ prior record score, Perkins’ sentence was

in the mitigated range. Perkins was ordered to pay fines for the summary

offenses totaling $750.00.

                                     -5-
J-S31043-15



      On November 3, 2014, Perkins filed a post-sentence motion raising a

weight of the evidence claim, among others. On November 6, 2014, the trial

court denied the motion.

      On November 19, 2014, Perkins filed a notice of appeal.        The same

day, the trial court ordered Perkins to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).       On December 2,

2014, Perkins’ counsel filed a statement in lieu of a concise statement, in

which he indicated his intent to file an Anders/Santiago brief with this

Court. Instead of an opinion, the trial court filed a statement that no issues

had been raised and that the trial court had nothing to address.

      Because Perkins’ counsel proceeds pursuant to Anders/Santiago, this

Court first must pass upon counsel’s petition to withdraw before reviewing

the merits of the issues presented by Perkins.           Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc).               Prior to

withdrawing as counsel under Anders, counsel must file a brief that meets

the requirements established by our Supreme Court in Santiago. The brief

must provide the following information:

      (1) a summary of the procedural history and facts, with
      citations to the record;

      (2) reference to anything in the record that counsel believes
      arguably supports the appeal;

      (3)   counsel’s conclusion that the appeal is frivolous; and

      (4) counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,



                                     -6-
J-S31043-15


      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel also must provide a copy of the Anders brief to his client.

Attending the brief must be a letter that advises the client of his rights to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.”

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007); see

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010). Finally,

to facilitate our review of counsel’s compliance, counsel must attach to his

petition   to   withdraw   the   letter    that   he   sent   to   Perkins.   See

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Instantly, counsel has included a statement of the factual and

procedural history of the case. Anders Brief at 7-8. Counsel identifies the

issues Perkins wished to raise on appeal and refers to the support in the

record both for Perkins’ issues and for counsel’s conclusion that the issues

are frivolous. Id. at 8, 10-15. Therefore, the brief meets all of the technical

requirements of Santiago. Counsel also has appended to his brief a letter

to Perkins that was sent with the brief, in which counsel informed Perkins

that counsel identified no meritorious issues, and that Perkins could retain

new counsel, or that Perkins could proceed pro se.             Letter, 2/25/2015.




                                          -7-
J-S31043-15



Counsel also has provided a certificate of service indicating that the Anders

brief was sent to Perkins.

       However, counsel has not filed with this Court a petition to withdraw.

Instead, counsel has appended to the Anders brief a putative petition. The

petition has no certificate of service; however, because the brief was served

upon Perkins, we may presume Perkins received the appended petition. We

advise counsel that, in the future, a petition to withdraw as counsel should

be filed separately with this Court. However, because counsel has met the

technical requirements of Santiago and Nischan and has provided us with

a copy of his letter to Perkins pursuant to Millisock, we find that he has

complied substantially with the Anders/Santiago requirements. Therefore,

we proceed to conduct an independent review of the record to determine

whether there are any non-frivolous issues.

       Counsel indicated that Perkins wished to raise three issues that

counsel characterized as implicating ineffective assistance of counsel. Those

issues were: failing to recall Perkins for surrebuttal, failing to object to a

juror who was sleeping during the jury charge,3 and failing to object to a

leading question posed by the Commonwealth. Anders Brief at 10.
____________________________________________


3
      While Perkins characterizes the juror as sleeping, counsel described
the situation as follows: “[D]uring [the trial court’s] instructions to the jury,
following the conclusion of the trial, for around a minute, there appeared to
be a jury member that had his eyes closed. While trial counsel did try to get
the notice of tip staff, [counsel] did not alert the Judge of the situation
before the juror’s eyes were clearly open.” Anders Brief at 10.
(Footnote Continued Next Page)


                                           -8-
J-S31043-15



      First, we note that all of these issues, if raised directly, would be

waived for failure to raise them with the trial court.    To be preserved for

appeal, an issue must first be raised in the trial court. See Commonwealth

v. May, 31 A.3d 668, 673 (Pa. 2011); Pa.R.A.P. 302(a) (“Issues not raised

in the lower court are waived and cannot be raised for the first time on

appeal.”). At trial, Perkins did not object to the allegedly leading question,

did not raise the issue of the juror having his eyes briefly closed, and did not

request the opportunity to present surrebuttal testimony.        “Having been

waived, pursuing this matter on direct appeal is frivolous.” Commonwealth

v. Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008).

      Counsel characterizes the issues as allegations of ineffective assistance

of counsel, arguing that the failure to raise them was ineffectiveness.

However, because this is a direct appeal, these claims are not reviewable at

this time. The general rule is that ineffectiveness of counsel (“IAC”) claims

should be raised in collateral review. 4 Commonwealth v. Grant, 813 A.2d
726, 738 (Pa. 2002).          In Commonwealth v. Holmes, 79 A.3d 562 (Pa.


                       _______________________
(Footnote Continued)


4
       Appellate counsel, a public defender, is the same as trial counsel.
Counsel cannot argue his own ineffectiveness. See Commonwealth v.
Ciptak, 665 A.2d 1161, 1161-62 (Pa. 1995). Had the claims been raised at
the correct time, we would have had to remand for appointment of new
counsel. Should Perkins choose to pursue these claims on collateral review,
we remind the trial court that new counsel outside of the public defender’s
office must be appointed.




                                            -9-
J-S31043-15



2013), our Supreme Court revisited the issue of direct versus collateral

review of IAC claims. Id. at 563.        The Supreme Court reaffirmed the

principle that ineffective assistance claims must be deferred until collateral

review, and, thus, are not reviewable on direct appeal.        The Court crafted

two exceptions: first, the Court held that a trial court may, in its discretion,

entertain ineffectiveness claims where extraordinary circumstances exist

such that review of the claim would best serve the interests of justice. Id.

at 563, 577.    Second, the Court “repose[d] discretion in trial courts” to

review IAC claims during post-sentence motions “only if (1) there is good

cause shown, and (2) the unitary review so indulged is preceded by the

defendant’s knowing and express waiver of his entitlement to seek PCRA

review from his conviction and sentence, including an express recognition

that the waiver subjects further collateral review to the time and serial

restrictions of the PCRA.” Id. at 563-64, 577-80.

      Instantly, Perkins provided no express and knowing waiver of IAC

claims on collateral review. The trial court did not address any of the IAC

claims and did not find that the claims should be addressed in direct review

to serve the interests of justice or for good cause. Neither of the exceptions

apply. We may not review Perkins’ IAC claims at this time. Therefore, these

claims are frivolous.

      Counsel   next    addresses   Perkins’   claim   that   the   evidence   was

insufficient for the jury to find him guilty of persons not to possess a firearm.

Perkins concedes that he had a prior conviction that made it unlawful for him

                                     - 10 -
J-S31043-15



to possess or use a firearm.     However, Perkins argues that there was no

evidence that he possessed the Ruger rifle. Perkins maintains that he was

merely near the rifle and that there was no testimony or physical evidence

that he touched the rifle. Anders Brief at 12-15.

      Our standard of review for a sufficient claim is well-settled:

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. . . .

      The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Accordingly, the fact that the evidence
      establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most
      favorable to the Commonwealth, demonstrates the respective
      elements of a defendant’s crimes beyond a reasonable doubt,
      the appellant’s convictions will be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(citations and internal quotation marks omitted).

      Perkins was convicted of persons not to possess a firearm, which is

defined as follows:

      A person who has been convicted of an offense enumerated in
      subsection (b), within or without this Commonwealth, regardless
      of the length of sentence . . . shall not possess, use, control,
      sell, transfer or manufacture or obtain a license to possess, use,

                                     - 11 -
J-S31043-15


       control, sell, transfer   or   manufacture      a    firearm    in   this
       Commonwealth.

18 Pa.C.S.A. § 6105(a)(1).

       The parties stipulated that Perkins had been convicted of one of the

enumerated offenses.      The Commonwealth need not prove Perkins had

actual possession of the gun; constructive possession is sufficient.

       “Constructive possession” is found where the individual does not
       have actual possession over the illegal item but has conscious
       dominion over it. In order to prove “conscious dominion,” the
       Commonwealth must present evidence to show that the
       defendant had both the power to control the firearm and the
       intent to exercise such control. These elements can be inferred
       from the totality of the circumstances.

Commonwealth v. Heidler, 741 A.2d 213, 215-16 (Pa. Super. 1999)

(citations omitted; emphasis in original).        We have found constructive

possession of guns when the defendant was the only person present with a

gun, see Commonwealth v Cruz, 21 A.3d 1247, 1253 (Pa. Super. 2011);

Commonwealth v. Parker, 847 A.2d 745, 752 (Pa. Super. 2004), and

when    a   gun   was   within   arm’s   length   of       the   defendant.        See

Commonwealth v. Hopkins, 67 A.3d 817, 821 (Pa. Super. 2013).

       Here, viewing the evidence in the light most favorable to the

Commonwealth, Perkins was the only person near the gun when Corporal

Fow found him, and the gun was within Perkins’ reach.                 When asked if

Perkins had a gun, Perkins reached for the rifle. These circumstances are

sufficient to demonstrate that Perkins had the power to control the gun and

the intent to do so.    In addition, Corporal Fow credibly testified that both


                                      - 12 -
J-S31043-15



Perkins and Isaiah admitted that Perkins had the gun for hunting. Further,

while Perkins and Isaiah denied that Perkins possessed the gun, the jury

found Corporal Fow’s testimony to be credible.        We may not disturb that

finding as long as the record supports it.      The evidence was sufficient to

support the conviction and this claim is frivolous.

      Our review of the record has revealed no other non-frivolous claims

that could be raised. Therefore, we grant counsel’s petition to withdraw and

affirm Perkins’ judgment of sentence.

      Judgment of sentence affirmed.          Petition to withdraw as counsel

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2015




                                     - 13 -